April 17, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       MAX PROTETCH, INC., Appellant

NO. 14-13-00125-CV                          V.

                         JOHN A. HERRIN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, John A.
Herrin, signed November 19, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Max Protetch, Inc. to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.